   Case 1:20-cv-12207-DJC Document 1 Filed 12/11/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                                       for the
                            DISTRICT OF MASSACHUSETTS


____________________________________
                                    )
MARK PETERSON                       )
      Plaintiff                     )
                                    )               Civil Action
V.                                  )
                                    )               No. _________________
O’HARA CORPORATION                  )
      Defendant                     )
____________________________________)



             PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL


       Now comes the Plaintiff in the above-entitled matter and for his complaint states:

                                 General Factual Allegations

       1.      The Plaintiff, Mark Peterson, is a resident of Thomaston, County of Knox, State

of Maine.

       2.      The Defendant, O’Hara Corporation, is a corporation, duly organized and existing

under the laws of the State of Maine.

       3.      On or about February 10, 2020, the Defendant, O’Hara Corporation, was doing

business within the Commonwealth of Massachusetts.

       4.      On or about February 10, 2020, the Plaintiff, Mark Peterson, was employed by the

Defendant, O’Hara Corporation

       5.      On or about February 10, 2020, the Plaintiff, Mark Peterson, was employed by the

Defendant, O’Hara Corporation, as a seaman, and a member of the crew of the F/V

ARCTURUS.
   Case 1:20-cv-12207-DJC Document 1 Filed 12/11/20 Page 2 of 5




        6.     On or about February 10, 2020, the Defendant, O’Hara Corporation, owned the

F/V ARCTURUS.

        7.     The Defendant, O’Hara Corporation, chartered the F/V ARCTURUS from some

other person or entity such that on or about February 10, 2020 the Defendant, O’Hara

Corporation was the owner pro hac vice of the F/V ARCTURUS.

        8.     On or about February 10, 2020, the Defendant, O’Hara Corporation, operated the

F/V ARCTURUS.

        9.     On or about February 10, 2020, the Defendant, O’Hara Corporation, or the

Defendant's agents, servants, and/or employees, controlled the F/V ARCTURUS.

        10.    On or about February 10, 2020, the F/V ARCTURUS was in navigable waters.

        11.    On or about February 10, 2020, while in the in the performance of his duties in

the service of the F/V ARCTURUS, the Plaintiff, Mark Peterson, sustained personal injuries.

        12.    Prior to and at the time he sustained the above-mentioned personal injuries, the

Plaintiff, Mark Peterson, was exercising due care.

                                           Jurisdiction

        13. This Court has subject matter jurisdiction over this matter pursuant to The Merchant

Marine Act of 1920, commonly called the Jones Act, 46 U.S.C., §30104 , et. seq. (formerly §688

et. seq.).

        14.    This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§1331 and alternatively 28 U.S.C. §1333.




                                                2
   Case 1:20-cv-12207-DJC Document 1 Filed 12/11/20 Page 3 of 5




                                            COUNT I

                            Mark Peterson v. O’Hara Corporation

                                 (JONES ACT NEGLIGENCE)

       15.     The Plaintiff, Mark Peterson, reiterates the allegations set forth in paragraphs 1

through 14 above.

       16.     The personal injuries sustained by the Plaintiff, Mark Peterson, were not caused

by any fault on his part but were caused by the negligence of the Defendant, its agents, servants

and/or employees.

       17.     As a result of said injuries, the Plaintiff, Mark Peterson, has suffered pain of body

and anguish of mind, lost time from his usual work and pursuits, incurred medical expenses, and

has sustained and will sustain other damages as will be shown at trial.

       18.     This cause of action is brought under the Merchant Marine Act of 1920,

commonly called the Jones Act.

       WHEREFORE, the Plaintiff, Mark Peterson, demands judgment against the Defendant,

O’Hara Corporation, in an amount to be determined by a jury together with interest and costs.

                                            COUNT II

                            Mark Peterson v. O’Hara Corporation

                 (GENERAL MARITIME LAW - UNSEAWORTHINESS)

       19.     The Plaintiff, Mark Peterson, reiterates the allegations set forth in paragraphs 1

through 14 above.

       20.     The personal injuries sustained by the Plaintiff, Mark Peterson, were due to no

fault of his, but were caused by the Unseaworthiness of the F/V ARCTURUS.



                                                 3
   Case 1:20-cv-12207-DJC Document 1 Filed 12/11/20 Page 4 of 5




       21.      As a result of said injuries, the Plaintiff, Mark Peterson has, suffered pain of body

and anguish of mind, lost time from his usual work and pursuits, incurred medical expenses, and

has sustained and will sustain other damages as will be shown at trial.

       22.      This cause of action is brought under the General Maritime Law for

Unseaworthiness and is for the same cause of action as Count I.

       WHEREFORE, the Plaintiff, Mark Peterson, demands judgment against the Defendant,

O’Hara Corporation, in an amount to be determined by a jury together with interest and costs.

                                             COUNT III

                             Mark Peterson v. O’Hara Corporation

                (GENERAL MARITIME LAW - MAINTENANCE and CURE)

       23.      The Plaintiff, Mark Peterson, reiterates all of the allegations set forth in

Paragraphs 1 through 14 above.

       24.      As a result of the personal injuries described in paragraph 11 above, the Plaintiff,

Mark Peterson, has incurred and will continue to incur expenses for his maintenance and cure.

       WHEREFORE, the Plaintiff, Mark Peterson, demands judgment against the Defendant,

O’Hara Corporation, in the amount of $200,000 for maintenance and cure, together with costs

and interest.



                PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES

                              RAISED IN COUNTS, I, II AND III.




                                                   4
  Case 1:20-cv-12207-DJC Document 1 Filed 12/11/20 Page 5 of 5




                             Respectfully submitted for the
                             the Plaintiff, Mark Peterson,
                             by his attorney,




                             /c/ Carolyn M. Latti
                             Carolyn M. Latti
                             BBO #567-394
                             Latti & Anderson LLP
                             30-31 Union Wharf
                             Boston, MA 02109
                             (617) 523-1000



Dated: December 11, 2020




                                       5
